COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Madhusudan Shah v. Sodexo Services of Texas Limited Partnership

Appellate case number:    01-15-00141-CV

Trial court case number: 2014-20678

Trial court:              55th District Court of Harris County

         The parties have filed a “Joint Motion for Extension of Time to File Briefs and Motion to
Allow Appellant to File an Amended Brief.” The motion is granted. Appellant’s amended brief
is ordered to be filed no later than 30 days from the date of this order. Appellee’s amended brief,
if any, is ordered to be filed within 30 days of the filing of appellant’s amended brief.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   X Acting individually  Acting for the Court


Date: May 29, 2015